MEMORANDUM**
Thomas Vernon Allen appeals pro se the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Allen’s opening brief fails to address the only issue certified for appeal; whether the district court properly dismissed his mixed petition. Accordingly, we conclude Allen waived the issue. See Koerner v. Grigas, 328 F.3d 1039, 1048 (9th Cir.2003).
To the extent that Allen’s brief raises uncertified issues, we construe it as a motion to expand the Certificate of Appealability, and we deny the motion. See 9th Cir. R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir.1999) (per curiam).
Allen’s “Request of Proof of Service,” filed on August 16, 2004, is denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.